        Case 3:20-cv-01193-IM      Document 88      Filed 05/15/21    Page 1 of 24




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON



CHRISTOPHER WISE, MICHAEL                        Case No. 3:20-cv-01193-IM
MARTINEZ, CHRISTOPHER DURKEE,
and SAVANNAH GUEST,                              OPINION AND ORDER

               Plaintiffs,

       v.

CITY OF PORTLAND, a municipal
corporation, OFFICER STEPHEN B.
PETTEY, in his individual capacity, JOHN
DOES 1-60, individual and supervisory
officers of the Portland Police Bureau,
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, UNITED
STATES MARSHALS SERVICE, JOHN
DOES 61-100, individual and supervisory
officers of the federal government,

               Defendants.


Kelly K. Simon, ACLU of Oregon, P.O. Box 40585, Portland, OR 97240; Misha Isaak, Nathan
R. Morales, Thomas R. Johnson, and Holly Jordan Martinez, Perkins Coie, LLP, 1120 N.W.
Couch Street 10th Floor, Portland, OR 97209. Attorneys for Plaintiffs.

Jason C. Lynch, Andrew Warden, and Keri Lane Berman, U.S. Department of Justice, 1100 L
Street N.W., Washington, D.C., 20005; Jeffrey Aaron Hall, U.S. Department of Justice, 950
Pennsylvania Ave., Washington, D.C., 20530. Attorneys for Federal Defendants.




PAGE 1 – OPINION AND ORDER
           Case 3:20-cv-01193-IM       Document 88       Filed 05/15/21      Page 2 of 24




IMMERGUT, District Judge.

       This matter comes before the Court on Federal Defendants’1 Motion to Dismiss Agency

and Official Capacity Claims pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6),

ECF 58, and the parties’ supplemental briefs concerning whether Plaintiffs’ claims for equitable

relief are now moot, ECF 70; ECF 77; ECF 85. Federal Defendants challenge Plaintiffs’ claims

against Federal Agency Defendants and Federal Doe Defendants sued in their official capacities

for prospective relief only. ECF 70 at 4 n.1. As such, Plaintiffs’ claims for damages against

Federal Doe Defendants sued in their individual capacities under Bivens are not at issue.

       This Court finds it does not have jurisdiction to hear Plaintiffs’ claims for equitable relief

against Federal Defendants sued in their official capacities both because Plaintiffs have not

shown that they have standing for such relief and, even assuming they did, their claims for

prospective relief are now moot. Plaintiffs’ claims for equitable relief against Federal Defendants

are therefore dismissed on those grounds.

                                        BACKGROUND

       George Floyd’s murder on May 25, 2020 sparked national and international protests in

support of Black lives and against police brutality. See ECF 1 at ¶¶ 23–27. The protests in

Portland started within days of Mr. Floyd’s death, beginning on May 29, 2020, and continued

every night through the filing of Plaintiff’s Complaint on July 22, 2020. ECF 1 at ¶ 30. As

alleged in Plaintiff’s Complaint, the protests were concentrated in Chapman and Lownsdale




       1
         Federal Defendants include the U.S. Department of Homeland Security, the U.S.
Marshals Service (“Federal Agency Defendants”), and John Does 61–100 (“Federal Doe
Defendants”), individual and supervisory officers of the federal government. Federal Doe
Defendants are sued in their individual and official capacities. Federal Doe Defendants have not
yet been named or served by Plaintiffs.

PAGE 2 – OPINION AND ORDER
         Case 3:20-cv-01193-IM          Document 88       Filed 05/15/21      Page 3 of 24




Squares, city parks bordered by government buildings, including the Mark O. Hatfield U.S.

Courthouse and the Multnomah County Justice Center. Id. at ¶ 31.

        According to the Complaint, Plaintiffs Christopher Wise, Michael Martinez, Christopher

Durkee and Savannah Guest are four individuals who serve as “protest medics” while attending

these protests in support of the Black Lives Matter movement. Id. at ¶ 55. The protest medics

allegedly “deliver medical care in furtherance of the anti-racist ideals at the core of the protests.”

Id. The protest medics offer a variety of services, including distributing eye wash and eye wipes

to protesters in anticipation of tear gas, offering personal protective equipment so that protesters

can observe COVID-19 safety protocols, ensuring protesters remain adequately hydrated and

fed, and rendering direct care. Id. at ¶ 56.

        Plaintiffs come from a diverse array of backgrounds and medical training. Plaintiff Wise

is a former emergency medical technician (“EMT”). Id. at ¶ 65. Plaintiff Martinez is a graduate

student at Oregon Health Sciences University (“OHSU”) with basic-first aid training. Id. at ¶¶

96, 124. Plaintiff Durkee is trained as an EMT and is a mental-health professional. Plaintiff

Guest is a former emergency medical services (EMS) volunteer. Id. at ¶¶ 145–46. None of the

Plaintiffs allege they are currently licensed medical professionals in the state of Oregon.

        While working as protest medics, Plaintiffs identify themselves to others through the

insignia they place on their clothing. For example, Plaintiff Wise wears a black denim jacket

with the words “medic” and the medic symbol painted in red across the back, as well as brightly

colored duct-taped medic symbols on both of his upper arms and chest. He also carries medical

supplies on his person. Id. at ¶ 66. When Plaintiffs Guest and Durkee volunteer as protest medics

they wear dark-colored clothes with high-gloss red duct tape in the shape of crosses on their front




PAGE 3 – OPINION AND ORDER
           Case 3:20-cv-01193-IM        Document 88        Filed 05/15/21   Page 4 of 24




and back. They also wear dark backpacks, helmets and shoulder patches with red crosses. Id. at ¶

149.

       Plaintiffs “view what they do as an act of protest, and a form of speech and expression”

in and of itself. Id. at ¶ 58. As alleged in their Complaint:

               By their presence, [the protest medics] send a message to all
               protesters, journalists, and neutral legal observers that someone
               will be there to care for them, even when the Portland Police and
               the Federal Defendants are actively harming them. The protest
               medics work to prevent all who attend the demonstrations from
               developing illness or injury, so they can continue protesting,
               documenting the protests, or providing legal observation at the
               protests.

       Id.

A. Allegations of Intentional Targeting and Retaliation

       Plaintiffs allege that about a month after the Black Lives Matter protests in Portland

began, former President Donald Trump issued an Executive Order about “Protecting American

Monuments, Memorials, and Statues and Combating Recent Criminal Violence.”2 Id. at ¶ 39.

Plaintiffs allege under the color of that Executive Order, the Department of Homeland Security

(“DHS”) and the United States Marshals Service (“USMS”), Agency Defendants in this case,

“deployed or operationalized special forces in Portland” to respond to the protests. Id. at ¶ 41.

Plaintiffs allege these special forces were members of “rapid response teams” that included

members of USMS, as well as DHS’s Customs and Border Protection, Immigration and Customs

Enforcement, the Transportation Security Administration, the Coast Guard, and the Federal

Protective Service. The agents also included specially trained tactical units such has the Border




       2
        Plaintiffs incorporated the Executive Order by reference into their Complaint. See id. at
¶ 39 & n.4.

PAGE 4 – OPINION AND ORDER
            Case 3:20-cv-01193-IM       Document 88        Filed 05/15/21      Page 5 of 24




Patrol Tactical Unit (“BORTAC”), normally tasked with investigating violent drug smuggling

organizations. Id. at ¶ 42.

        Plaintiffs allege upon their arrival, these federal officers waged “war on Portland’s

citizens protesting widespread police brutality” id. at ¶ 54, and engaged in a pattern of intentional

“targeting and retaliat[ion]” against the protest medics specifically, id. at 20. Plaintiffs further

allege the targeting was part of a “longstanding pattern of assaulting and threatening protest

medics to prevent them from rendering aid to protesters, journalists, neutral legal observers, and

their fellow protest medics.” Id. at ¶ 64.

        Plaintiffs specifically allege the following five3 instances of intentional targeting and

retaliation from Federal Doe Defendants in their Complaint:

    •   On July 14, 2020, as Portland Police tear gassed protesters in an apparent attempt to

        disperse the area, Plaintiff Wise stood in the middle of Lownsdale Square to watch for

        any potential medical complications protesters might experience. As he stood there, some

        Federal Doe Defendants repeatedly shot him in the legs with pepper balls. Id. at ¶¶ 89–

        92.

    •   Without specifying a date, timeframe, or any of the surrounding context, Plaintiffs

        generally allege Federal Doe Defendants “have thrown or shot flashbang grenades and

        teargas canisters directly at Plaintiff Wise.” Id. at ¶ 93.




        3
         Plaintiffs allege another incident of targeting occurred on March 11, 2021 in support of
their supplemental mootness briefing. See ECF 78 at ¶¶ 6–7. Because standing turns on the facts
as they existed at the time the complaint is filed, Skaff v. Meridien N. Am. Beverly Hills, LLC,
506 F.3d 832, 838 (9th Cir. 2007), that incident is discussed only in the mootness section of this
opinion.

PAGE 5 – OPINION AND ORDER
           Case 3:20-cv-01193-IM      Document 88       Filed 05/15/21     Page 6 of 24




   •   Sometime on July 11, into the morning of July 12, 2020, Federal Doe Defendants fired

       pepper balls at Plaintiffs Durkee and Guest while they were moving injured protesters

       away from protest activity toward federal agents “approaching from multiple directions.”

       Id. at ¶¶ 156, 159.

   •   Sometime on July 11, into the morning of July 12, 2020, as Plaintiff Guest was kneeling

       to help an injured protester, a Federal Doe Defendant “threw a tear gas canister at her and

       the injured protester.” Plaintiff Guest then kicked the tear gas canister away from her, “at

       which point Defendant began shooting her with rubber bullets . . . leaving abrasions and

       bruises on her feet and ankles.” Id. at ¶¶ 156, 160.

   •   On July 12,4 2020 around 2 a.m., following a dispersal order from Portland Police and a

       “large push” from Federal law enforcement to clear the area in front of the Mark O.

       Hatfield U.S. Courthouse, Plaintiffs Durkee and Guest attempted to provide medical aid

       to a person lying down on the street. Before they could do so, some of the Federal Doe

       Defendants began rushing them and then instructing them to move north. As Plaintiff

       Durkee and Guest complied, one of the Federal Doe Defendants forcefully shoved

       Plaintiff Durkee, causing both him and Plaintiff Guest to fall to the ground. Some of the

       Federal Doe Defendants then struck both of them with truncheons multiple times. Id. at

       ¶¶ 162–69.




       4
         The Complaint alleges this incident occurred on July 5, 2020 but also suggests that it
was the same night as July 11–12, 2020. Id. at ¶¶ 161–62. Federal Defendants note that in other
submissions to the Court Plaintiffs allege these events occurred in the early morning of July 12,
2020. ECF 58 at 27 n.8. July 5 therefore appears to be a typographical error.

PAGE 6 – OPINION AND ORDER
         Case 3:20-cv-01193-IM         Document 88          Filed 05/15/21   Page 7 of 24




B. Procedural History

       Based on these allegations and others asserted against the Portland Police, on July 22,

2020 Plaintiffs filed this lawsuit. ECF 1. Plaintiffs allege Federal Doe Defendants violated their

First and Fourth Amendment rights through their intentional targeting and retaliation against

them as protest medics. Id. at ¶¶ 201–225. Plaintiffs further allege Federal Defendants adopted a

policy of “generalized anti-protest law enforcement” in violation of the Administrative

Procedure Act (“APA”). Id. at ¶¶ 226–234. Although not at issue in this motion, Plaintiffs also

bring First and Fourth Amendment claims under 42 U.S.C. § 1983 against the Portland Police

and the Municipal Doe Defendants. Id. at ¶¶ 182–200.

       On July 24, 2020, Plaintiffs filed for a Temporary Restraining Order (“TRO”) against

both Federal and Municipal Defendants. ECF 4. Plaintiffs withdrew their TRO motion on August

2, 2020, based on the understanding that Federal Defendants would be reducing the presence of

federal officers in Portland. ECF 24. On August 21, 2020, Plaintiffs filed a second motion for a

TRO solely against Municipal Defendants, which this Court denied. ECF 35; ECF 49.

Thereafter, Municipal Defendants filed an Answer to Plaintiffs’ Complaint. ECF 57. On October

20, 2020, Federal Defendants filed the present Motion to Dismiss, asking this Court to dismiss

Plaintiffs’ claims against Federal Agency and Federal Doe Defendants sued in their official

capacities for injunctive and declaratory relief. ECF 58.

       On January 22, 2021, this Court requested additional briefing from Federal Defendants

and Plaintiffs to address whether Plaintiffs’ claims for equitable relief against Federal

Defendants are now moot. ECF 66; ECF 70; ECF 77; ECF 85. This Court held a hearing on

Federal Defendants’ Motion to Dismiss on April 30, 2021. ECF 86.




PAGE 7 – OPINION AND ORDER
         Case 3:20-cv-01193-IM          Document 88        Filed 05/15/21      Page 8 of 24




                                           DISCUSSION

A. Standing

        Federal Defendants move under Federal Rule of Civil Procedure 12(b)(1) for dismissal of

Plaintiffs’ claims for injunctive and declaratory relief for lack of standing. ECF 58 at 12–20; see

also Chandler v. State Farm Mutual Auto. Ins. Co., 598 F.3d 1115, 1121–22 (9th Cir. 2010) (a

challenge to standing is appropriately raised under Rule 12(b)(1)). Federal Defendants argue

Plaintiffs lack standing to obtain equitable relief against them because Plaintiffs have not

demonstrated a substantial risk of future harm of the same kind alleged in the Complaint. ECF 58

at 12–20. This Court agrees.

        Article III of the Constitution confers limited authority on federal courts to hear only

active cases or controversies brought by persons who demonstrate standing. See Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1546–47 (2016). Standing “limits the category of litigants empowered

to maintain a lawsuit in federal court to seek redress for a legal wrong.” Id. at 1547. To have

standing, a plaintiff must have “personal interest . . . at the commencement of the litigation.”

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000). To

demonstrate this personal interest, a plaintiff must show: (1) he has suffered an “injury in fact”;

(2) “the injury is fairly traceable to the challenged action of the defendant”; and (3) “it is likely,

as opposed to merely speculative, that the injury will be redressed by a favorable decision.” Id. at

180–81, 189; see also Spokeo, 136 S. Ct. at 1547.

        Here, “injury in fact” is the main concern. An “injury in fact” means an invasion of the

plaintiff’s legally protected interest that, among other things, is “concrete and particularized.”

Spokeo, 136 S. Ct. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992))

(internal quotation marks omitted). To be “particularized,” an injury “must affect the plaintiff in



PAGE 8 – OPINION AND ORDER
           Case 3:20-cv-01193-IM       Document 88        Filed 05/15/21     Page 9 of 24




a personal and individual way.” Id. (quoting Lujan, 504 U.S. at 560 n.1). To be “concrete,” the

injury “must actually exist”—an abstract, theoretical concern will not do. Id.

       When a plaintiff seeks prospective relief in the form of an injunction or a declaratory

judgment, a plaintiff must show “injury in fact” by “demonstrat[ing] ‘that he is realistically

threatened by a repetition of [the alleged violation].’” Armstrong v. Davis, 275 F.3d 849, 860–61

(9th Cir. 2001) (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 109 (1983)) abrogated on

other grounds by Johnson v. California, 543 U.S. 499, 504–05 (2005)); see also Mayfield v.

United States, 599 F.3d 964, 969 (9th Cir. 2010) (noting a declaratory judgment is a form of

prospective relief). “A plaintiff threatened with future injury has standing to sue ‘if the

threatened injury is certainly impending, or there is a substantial risk the harm will occur.’” In re

Zappos.com, Inc., 888 F.3d 1020, 1024 (9th Cir. 2018) (quoting Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 158, (2014)). “The burden of showing a likelihood of recurrence is

firmly on the plaintiff.” Nelsen v. King Cnty., 895 F.2d 1248, 1251 (9th Cir. 1990).

       1. Past Alleged Harms

       Plaintiffs argue their allegations of past targeting and retaliation from Federal Doe

Defendants show “the threat of future harm [is] all but certain.” ECF 61 at 13–15. Plaintiffs

specifically allege five5 instances of past intentional targeting and retaliation involving Federal

Doe Defendants which are alleged to have occurred during two days in July 2020. See ECF 1 at



       5
          Plaintiffs assert some very general allegations about Federal Doe Defendants, see, e.g.,
ECF 1 at ¶¶ 62–63, and describe an incident that could have involved either Federal Doe
Defendants or the Portland Police, id. at ¶ 153. These allegations are too vague and conclusory to
support Plaintiffs’ standing for prospective relief. See Thomas v. Mundell, 572 F.3d 756, 762–63
(9th Cir. 2009) (rejecting a plaintiff’s vague and conclusory allegations as insufficient to
establish standing); see also Mann v. City of Tucson, 782 F.2d 790, 793 (9th Cir. 1986) (per
curiam) (“Although we must, in general, accept the facts alleged in the complaint as true, wholly
vague and conclusory allegations are not sufficient to withstand a motion to dismiss”).

PAGE 9 – OPINION AND ORDER
         Case 3:20-cv-01193-IM          Document 88      Filed 05/15/21     Page 10 of 24




¶¶ 90–93, 159–60, 164–69. The Court finds that these incidents do not demonstrate a substantial

risk of targeting or retaliation in the future.

        First, Plaintiffs’ Complaint does not show that “protest medics” are a readily identifiable

and distinct group capable of being “targeted” by law enforcement. As alleged, Plaintiffs lack a

distinct uniform, possess varying degrees of medical training, and offer a wide array of services,

from providing water to rendering direct care. None of the Plaintiffs allege to be licensed

medical providers in Oregon.

        The context surrounding Plaintiffs’ allegations further undercut any plausible inference of

targeting. In many instances alleged Plaintiffs were not actively providing medical aid when they

were harmed. In those circumstances, Plaintiffs’ unique roles as protest medics would not be

obvious to the outside observer. See, e.g., id. at ¶ 93 (alleging Federal Doe Defendants have

thrown or shot flashbang grenades and teargas canisters at Plaintiff Wise without providing any

further context); id. at ¶ 160 (alleging Plaintiff Guest was shot with rubber bullets immediately

after kicking a tear gas canister away). Plaintiffs admittedly position themselves right next to

protesters in areas which pose the most risk of harm, rather than standing apart from the crowd,

undermining the suggestion their harm was the result of intentional targeting. See id. at ¶ 155

(alleging on July 4, 2020, law enforcement “deployed tear gas indiscriminately” and explaining

that because Plaintiffs Durkee and Guest position themselves near the police line to keep a

watchful eye for potential injured protesters, they experience the brunt of the tear gas); see also

id. at ¶¶ 90–91.

        Perhaps most importantly, over half of the incidents of alleged targeting and retaliation

described appear to have occurred after Plaintiffs resisted law enforcement efforts to disperse an

area. See id. at ¶¶ 90–91 (alleging Plaintiff Wise “stood in the middle of Lownsdale Square” as



PAGE 10 – OPINION AND ORDER
        Case 3:20-cv-01193-IM          Document 88       Filed 05/15/21      Page 11 of 24




Portland Police deployed tear gas and some Federal Doe Defendants repeatedly shot him in the

legs with pepper balls); id. at ¶ 159 (alleging Plaintiffs Durkee and Guest were shot with pepper

balls while moving injured people toward federal agents as they approached from multiple

directions); id. at ¶¶ 161–69 (alleging Plaintiffs Durkee and Guest were shoved and struck with

truncheons while attempting to help a civilian following a dispersal order). Plaintiffs do not

squarely contest the legality of those dispersal orders, and the Court is not aware of any

established legal authority suggesting that Plaintiffs, as protest medics, were entitled to ignore

those orders. Based on the facts alleged, Federal Doe Defendants’ conduct is more plausibly

attributed to a general effort to disperse a crowd, rather than any invidious discriminatory or

retaliatory intent against protest medics as a group. Cf. Ashcroft v. Iqbal, 556 U.S. 662, 682

(2009) (“As between that ‘obvious alternative explanation’ for the arrests, and the purposeful,

invidious discrimination respondent asks us to infer, discrimination is not a plausible

conclusion.” (citation omitted)).

       Even if this Court were to consider Plaintiffs’ allegations as evidence of past targeting

and retaliation, the allegations fail to demonstrate a substantial or certainly impending risk that

Plaintiffs will be intentionally targeted and retaliated against in the future. Although “past

wrongs are evidence bearing on whether there is a real and immediate threat of repeated injury,”

O’Shea v. Littleton, 414 U.S. 488, 496 (1983), “past wrongs do not in themselves amount to [a]

real and immediate threat of injury necessary to make out a case or controversy,” Lyons, 461

U.S. at 103. The five incidents alleged occurred on only two distinct nights, at a time when daily

protests had persisted for fifty straight days in Portland. ECF 1 at ¶ 178. The incidents involved

only three of the four Plaintiffs in this case—Plaintiff Martinez has no allegations against federal

law enforcement, despite attending several protests each week as a protest medic. Id. at ¶ 142.



PAGE 11 – OPINION AND ORDER
           Case 3:20-cv-01193-IM         Document 88      Filed 05/15/21     Page 12 of 24




Plaintiffs’ allegations do not suggest any ongoing or sustained pattern of targeting and retaliation

sufficient to show a real and immediate future threat. See O’Shea, 414 U.S. at 496.6

       2. “Officially Sanctioned” Conduct

       Plaintiffs further insist they are at risk of future constitutional harm because the Federal

Defendants’ “infringing conduct was officially sanctioned.” ECF 61 at 15–18. Plaintiffs point to

the alleged policy of “generalized anti-protest law enforcement” asserted under their APA claim

in support of this argument. Id; see also ECF 1 at ¶ 231. Plaintiffs appear to ask this Court to

infer from such a policy a likelihood that Plaintiffs will endure future targeting and retaliation

based on their role as protest medics.

       As alleged in the Complaint and described in Plaintiffs’ response, the precise nature of

this policy of “generalized anti-protest law enforcement” is entirely unclear. Plaintiffs’

Complaint states:

                Federal Defendants have adopted a policy and have given direction
                to federal officers to engage in generalized anti-protest law
                enforcement, including dispersal of crowds with uses of force such
                as deployment of chemical irritants and munitions to quell protest
                activity. Federal officials’ public statements indicate that the anti-
                protest law enforcement authorized and directed pursuant to these
                policies and directives are without regard to the location or other
                nexus with federal monuments, memorials, statues, and property.

       ECF 1 at ¶ 231.



       6
          Plaintiffs’ reliance on Thomas v. County of Los Angeles, 978 F.2d 504 (9th Cir. 1992) is
misplaced. Thomas involved 75 plaintiffs who alleged they were all victims of police misconduct
within a small section of the city and that some class members were allegedly victimized
repeatedly. Id. at 507. Such a pervasive pattern of conduct is nothing like what is alleged here.
Additionally, the court in Thomas relied on more than just past alleged harms to find standing,
including the fact that class members alleged retaliation for the lawsuit itself as evidence of
“continuing, present adverse affects” and that the police misconduct was “condoned and tacitly
authorized by department policy makers.” Id. at 508. Thomas provides no basis to transform
Plaintiffs’ five allegations of past injuries into a risk of future harm sufficient to confer standing.

PAGE 12 – OPINION AND ORDER
        Case 3:20-cv-01193-IM         Document 88        Filed 05/15/21     Page 13 of 24




       In their briefs, Plaintiffs variously refer to this policy as a “policy of unlawful conduct,”

an “order to infringe on the rights of protesters” and a policy to “crack down on the lawful

exercise of free speech by going further than local law-enforcement agencies had been willing or

able to go.” ECF 61 at 16–17. At oral argument, Plaintiffs repeatedly described this policy as a

“policy of plenary policing” “untethered” to any federal building. Plaintiffs have never asserted

that federal officers may not defend federal property or use generally accepted-law enforcement

tactics to disperse crowds where necessary. Accordingly, it is unclear what “policy of unlawful

conduct” Plaintiffs actually seek to challenge, or how any such policy connects specifically to

the constitutional harms allegedly suffered by Plaintiffs. Such a nebulous and ill-defined concept

cannot establish a substantial or certainly impending risk of intentional targeting and retaliation

against protest medics as required for prospective relief standing.

       Plaintiffs rely on an executive order and public statements from former President Trump

and former Acting Secretary of DHS Chad Wolf as their primary proof this “policy of unlawful

conduct” exists. See ECF 61 at 16–18. For example, Plaintiffs cite President Trump’s Executive

Order on “Protecting American Monuments, Memorials, and Statues and Combating Recent

Criminal Violence.” ECF 1 at ¶ 41; ECF 61 at 16–17. Plaintiffs contend the Executive Order

“vilified the protesters’ political views” and permitted Federal Defendants to “crack down on the

lawful exercise of free speech.” ECF 61 at 16–17. But that Executive Order does not appear to

apply to federal law enforcement’s use of force. The Executive Order deals primarily with

enforcing laws prohibiting the “desecration of public monuments” and “the vandalism of

government property.” Exec. Order No. 13933, 85 Fed. Reg. 40,083 (June 26, 2020). The

“policy” recognized in the Order is for the United States “to prosecute to the fullest extent

permitted under Federal law, and as appropriate,” persons who destroy or vandalize monuments,



PAGE 13 – OPINION AND ORDER
            Case 3:20-cv-01193-IM      Document 88       Filed 05/15/21      Page 14 of 24




memorials, statues, or religious property, and to “withhold Federal support” to State and local

governments if “they fail to protect such properties.” Id. at 40,082. The Executive Order, thus,

only concerns priorities in prosecution and federal funding. The Order does not speak to law

enforcement dispersal tactics or general crowd-control methods. It does not mention Portland,

the Mark O. Hatfield U.S. Courthouse, the Black Lives Matter movement, or “protest medics” at

all.7

        Plaintiffs also point to Chad Wolf’s tweets as evidence of Federal Defendants’ “unlawful

policy.” ECF 61 at 17–18. Plaintiffs cite two tweets featuring photos of Chad Wolf addressing

federal law enforcement agents at the Mark O. Hatfield U.S. Courthouse on July 17, 2020. The

tweets state: “We will never surrender to violent extremists,” “valiant men and women have

defended our institutions of justice against violent anarchists for 48 straight days,” and “we will

prevail.” ECF 1 at ¶ 176.8 Plaintiffs also cite a quote from then President Trump stating:

“Portland was totally out of control . . . . And we very much quelled it. And if it starts again,




        7
         Plaintiffs specifically rely on this Executive Order in other parts of their response brief
to argue that it concerns only the protection of federal property and not the conduct they
challenge. ECF 61 at 27–28. Plaintiffs cannot also simultaneously ask this Court to infer that the
challenged conduct flows directly from this Order.
        8
         Plaintiffs also ask this Court to take judicial notice of additional public statements cited
by a party in another case in this District, Western States Center, Inc. v. Dep’t of Homeland
Security, Case No. 3:20-cv-1175. ECF 61 at 17 n.3. Plaintiffs provide no information to the
Court about the content of those statements or their relevance to this case. Therefore, the Court
denies Plaintiffs’ request. See Assurance Co. of Am. v. Nat’l Fire & Marine Ins. Co., 595 F.
App’x 670, 672 (9th Cir. 2014) (holding the district court properly refused to notice documents
where proponent failed to show they met the requirements of Rule 201(b)(2)); see also Newman
v. San Joaquin Delta Cmty. Coll. Dist., 272 F.R.D. 505, 516 (E.D. Cal. 2011) (“[A] party
requesting judicial notice bears the burden of persuading the trial judge that the fact is a proper
matter for judicial notice.”).

PAGE 14 – OPINION AND ORDER
           Case 3:20-cv-01193-IM       Document 88        Filed 05/15/21     Page 15 of 24




we’ll quell it again very easily. It’s not hard to do if you know what you’re doing.” ECF 61 at

19–20.9

       These statements do not reveal any type of official policy of “unlawful conduct,” or

“order to infringe on the rights of protesters” or policy to “crack down on the lawful exercise of

free speech.” Id. at 16–17. They do not purport to condone the suppression of peaceful protests

or First Amendment rights, nor do they speak to the specific means by which Federal Defendants

were instructed to “quell” protests. Most importantly, these public comments have no apparent

nexus to Plaintiffs’ allegations of past targeting and retaliation against them as protest medics,

and therefore cannot suggest that any such harms were officially sanctioned or ordered by

members of the Trump Administration.10

       A plaintiff may not rely “on mere conjecture about possible governmental actions” to

demonstrate injury, and must instead present “concrete evidence to substantiate their fears.” See

Clapper v. Amnesty Int’l USA, 568 U.S. 398, 420 (2013). By basing their allegations on an ill-

defined “policy of unlawful conduct” with no clear basis and no apparent nexus to Plaintiffs’

past alleged harms, Plaintiffs have attempted to do just that. Plaintiffs have not plausibly pled

any “specific [] policies and practices” sufficient to suggest they are at substantial risk of

experiencing intentional targeting and retaliation as protest medics again. Updike v. Multnomah

Cnty., 870 F.3d 939, 948 (9th Cir. 2017).


       9
         Plaintiffs incorporated the online news story by reference into their Complaint. See ECF
1 at ¶ 177 & n.6.
       10
           Indeed, Plaintiffs concede as much by asserting in their mootness briefing that the
change in presidential administration has “not seemed to have any impact on the behavior of
officers in Portland.” ECF 79 at ¶ 8; see also ECF 78 at ¶ 11 (“[T]he election of President Biden
has not made a meaningful change in behavior of the officers in Portland. In fact, I cannot
perceive any change in how officers act.”); ECF 80 at ¶ 7 (“The election of President Biden has
not eased my discomfort or seemed to have any impact on the behavior of officers in Portland.”).

PAGE 15 – OPINION AND ORDER
         Case 3:20-cv-01193-IM          Document 88        Filed 05/15/21       Page 16 of 24




        3.   Continuing, Present Adverse Effects

        Plaintiffs further contend they have standing for prospective relief because they continue

to suffer “continuing, present adverse effects” from Federal Defendants’ conduct. ECF 61 at 18.

Plaintiffs argue Federal Defendants’ conduct has so chilled their exercise of free speech that

Plaintiffs “feel that they cannot safely attend the protests anymore.” Id.

        A chilling of First Amendment rights can constitute a cognizable injury, so long as the

chilling effect is not “based on a plaintiff’s fear of future injury that itself [is] too speculative to

confer standing.” Munns v. Kerry, 782 F.3d 402, 410 (9th Cir. 2015) (citing Clapper, 568 U.S. at

417–18). Plaintiffs’ alternative theory of injury fails because the alleged deterrent effect from

attending protests is ultimately based on their fear of an injury this Court already determined is

too speculative to confer standing. See id.

        In sum, because Plaintiffs have not pled facts sufficient to demonstrate their threatened

injury, i.e. intentional targeting and retaliation of protest medics at the hands of Federal

Defendants, “is certainly impending, or there is a substantial risk the harm will occur,” In re

Zappos.com, 888 F.3d at 1024 (internal quotation marks omitted), their claims for prospective,

equitable relief against Federal Defendants must be dismissed for lack of standing.

B. Mootness

        Even if this Court were to assume that Plaintiffs had standing to bring their claims for

equitable relief, changed circumstances have rendered Plaintiffs’ equitable claims against the

Federal Defendants moot. See Arizonans for Off. Eng. v. Arizona, 520 U.S. 43, 66–67, 117

(1997) (courts may assume that standing exists in order to analyze mootness).

        “A case becomes moot—and therefore no longer a ‘Case’ or ‘Controversy’ for purposes

of Article III—‘when the issues presented are no longer “live” or the parties lack a legally

cognizable interest in the outcome.’” Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013) (quoting

PAGE 16 – OPINION AND ORDER
           Case 3:20-cv-01193-IM       Document 88        Filed 05/15/21     Page 17 of 24




Murphy v. Hunt, 455 U.S. 478, 481 (1982) (per curiam)). It is not enough that a case presents a

live controversy when it is filed. FEC v. Wisc. Right To Life, Inc., 551 U.S. 449, 461 (2007). An

actual controversy must exist at all stages of federal court proceedings. Spencer v. Kemna, 523

U.S. 1, 7 (1998). This means that, at all stages of the litigation, the plaintiff “must have suffered,

or be threatened with, an actual injury traceable to the defendant [that is] likely to be redressed

by a favorable judicial decision.” Id. (quoting Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477

(1990)) (internal quotation marks omitted).

       “The basic question in determining mootness is whether there is a present controversy as

to which effective relief can be granted.” Feldman v. Bomar, 518 F.3d 637, 642 (9th Cir. 2008)

(internal quotation marks and citation omitted). “[T]he judicial branch loses its power to render a

decision on the merits of [a] claim,” Nome Eskimo Cmty. v. Babbitt, 67 F.3d 813, 815 (9th Cir.

1995), when a federal court can no longer effectively remedy a “present controversy” between

the parties, Doe No. 1 v. Reed, 697 F.3d 1235, 1238 (9th Cir. 2012) (quoting Feldman, 518 F.3d

at 642).

       Outside of the few instances of past constitutional harms alleged, which in and of

themselves are insufficient to demonstrate substantial risk of future harm, Plaintiffs’ claims for

prospective relief against Federal Defendants are premised upon an alleged policy of

“generalized anti-protest law enforcement,” which in turn was inferred from “Federal officials’

public statements.” ECF 1 ¶¶ 231, 39–40, 176; see also ECF 61 at 15–18. The officials who

made such statements, former President Trump and former Acting Secretary Chad Wolf, no

longer hold office. No federal law-enforcement agents remain under their control.

       “A request for injunctive relief remains live only so long as there is some present harm

left to enjoin.” Bayer v. Neiman Marcus Grp., 861 F.3d 853, 864 (9th Cir. 2017) (quoting Taylor



PAGE 17 – OPINION AND ORDER
        Case 3:20-cv-01193-IM         Document 88        Filed 05/15/21     Page 18 of 24




v. Resol. Trust Corp., 56 F.3d 1497, 1502 (D.C. Cir. 1995). Thus, a claim for injunctive relief

becomes moot once subsequent events have made clear the conduct alleged as the basis for the

requested relief “could not reasonably be expected to recur.” Id. (quoting Ruiz v. City of Santa

Maria, 160 F.3d 543, 549 (9th Cir. 1998)). There is no evidence in the record to indicate that

President Biden and Secretary Alejandro Mayorkas have made any such equivalent statements to

support Plaintiffs’ theories. Therefore, Plaintiffs’ speculations regarding future actions of federal

law enforcement, even assuming they were once plausibly grounded in the rhetoric Plaintiffs

cited, rely on facts and circumstances that could not reasonably be expected to recur. See Mayor

of City of Phil. v. Edu. Equal. League, 415 U.S. 605, 622 (1974) (“Where there have been prior

patterns of discrimination by the occupant of [an executive office] but an intervening change in

administration, the issuance of prospective coercive relief against the successor to the office must

rest, at a minimum, on supplemental findings of fact indicating that the new officer will continue

the practices of his predecessor.”); see also W. States Ctr., Inc. v. U.S. Dep’t of Homeland Sec.,

No. 3:20-cv-01175-JR, 2021 WL 1896965, at *1 (D. Or. May 11, 2021) (finding plaintiffs’

prospective relief claims challenging federal law enforcement activities outside the Mark O.

Hatfield U.S. Courthouse moot because “there is a new [presidential] administration” and the

collection of tweets from Acting Secretary Wolf and President Trump that the plaintiffs relied on

to demonstrate prospective relief standing were “not only erased but utterly repudiated by [the]

change in administration”).

       Further changes to written federal policy undermine any credible threat of future injury.

Most notably, Plaintiffs allege that the Executive Order on “Protecting American Monuments,

Memorials, and Statues and Combating Recent Criminal Violence” was the basis for

“deploy[ing] or operationaliz[ing] [federal] special forces in Portland.” ECF 1 at ¶¶ 39–41. The



PAGE 18 – OPINION AND ORDER
           Case 3:20-cv-01193-IM        Document 88       Filed 05/15/21     Page 19 of 24




Executive Order allowed DHS to provide additional “personnel to assist with the protection of

Federal monuments, memorials, statutes, or property,” but that particular provision expired by its

own terms on December 31, 2020. Exec. Order No. 13933, 85 Fed. Reg. 40,083 (June 26, 2020).

On May 14, 2021, President Biden revoked the Executive Order in its entirety.11 There is no

basis in the record before this Court to suggest the Executive Order will be reinstated in the

future.

          Plaintiffs insist their claims remain live because Federal Defendants continue to target

them for their work as protest medics. ECF 77 at 3–5. In support of this assertion, however,

Plaintiffs cite to a single incident that occurred at a protest on March 11, 2021. Plaintiff Wise

alleges he and another protest medic were “targeted” by Federal Defendants outside the Mark O.

Hatfield U.S. Courthouse when they were struck by impact munitions while medically assisting

other protesters caught in tear gas. ECF 78 at ¶¶ 4, 6–7. Again, however, these incidents appear

to have occurred in the context of a dispersal effort close to the courthouse, as tear gas had been

deployed by the officers. Id. at ¶ 6. Consequently, it does not support Plaintiffs’ claim that the

so-called targeting and retaliation of protest medics continues. Plaintiffs offer no other evidence

in their supplemental mootness briefing of alleged targeting and retaliation in recent history.12




          The Court takes judicial notice of President Biden’s “Executive Order on the
          11

Revocation of Certain Presidential Actions and Technical Amendment” pursuant to Fed. R. Civ.
P. 201(c)(1). See Executive Order on the Revocation of Certain Presidential Actions and
Technical Amendment (May 14, 2021), https://www.whitehouse.gov/briefing-room/presidential-
actions/2021/05/14/executive-order-on-the-revocation-of-certain-presidential-actions-and-
technical-amendment/.
          12
           Outside of the March 11 incident, Plaintiffs continue to allege they are experiencing an
ongoing “chilling effect” preventing them from attending protests as they would like. ECF 78 at
¶ 3; ECF 80 at ¶ 5; ECF 79 at ¶ 7. Again, a chilling of First Amendment rights can constitute a
cognizable injury, so long as the chilling effect is not “based on a fear of future injury that itself
[is] too speculative to confer standing.” Munns, 782 F.3d at 410. Absent any concrete evidence
PAGE 19 – OPINION AND ORDER
        Case 3:20-cv-01193-IM          Document 88        Filed 05/15/21      Page 20 of 24




        “A plaintiff who cannot reasonably be expected to benefit from prospective relief ordered

against the defendant has no claim for an injunction.” Bayer, 861 F.3d at 864; see also Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 364–65 (2011) (concluding plaintiffs whose employment

ended after an action was filed had no claim for injunctive relief against their former employer

concerning its employment practices). The frequent protests on which Plaintiffs’ equitable claims

rely have also abated, further suggesting Plaintiffs’ need for equitable relief has waned.

Defendants submitted evidence to this Court indicating that the protests in Portland have

continued, but are markedly distinct from the protests that occurred daily when Plaintiffs brought

their Complaint. They have decreased in size, frequency, and even in location, shifting from the

federal courthouse downtown to the Immigration and Customs Enforcement building two miles

away. ECF 70-1 at ¶ 5. They are motivated by more of a “general anti-government sentiment”

than the earlier protests of the summer. Id. As a result, engagement with protesters by federal

agents has declined significantly. Id. at ¶ 6. In fact, Defendant USMS has shut down operations

related to protest activity and is no longer providing staff to secure the perimeter of the federal

courthouse, the only federal building mentioned in Plaintiffs’ Complaint. ECF 70-2 at ¶¶ 7–8.

        Plaintiffs insist that the racial justice protests of last summer “will continue” and even

increase as the weather improves and important anniversaries come to pass. ECF 80 at ¶ 7 (“I

anticipate that protests will continue this year”); ECF 79 at ¶ 11 (“I anticipate that protests will

continue this year. The weather is improving and the murder trial of Derek Chauvin will prompt

further protests.”); ECF 78 at ¶ 11 (“I anticipate that protests will continue this year as the

weather improves”). Plaintiffs Durkee and Guest, residents of Eugene, Oregon, also state they



to substantiate these fears, the alleged chilling is not sufficient to save Plaintiffs’ equitable claims
from mootness. See Clapper, 568 U.S. at 418.

PAGE 20 – OPINION AND ORDER
         Case 3:20-cv-01193-IM          Document 88        Filed 05/15/21      Page 21 of 24




intend to move from Eugene to Portland “soon” to serve as protest medics more often. ECF 79 at

¶ 11; ECF 80 at ¶ 2.

        Plaintiffs must have “a reasonably certain basis” for needing the prospective relief they

seek for such claims to remain live. See Bayer, 861 F.3d at 865. A plaintiff’s declaration of intent

as to his or her own future conduct may be sufficient to “establish a reasonable expectation that

he will be subjected to the same action or injury again.” Wolfson v. Brammer, 616 F.3d 1045,

1054–55 (9th Cir. 2010). But “absent any indicia of concreteness, such a declaration is

insufficient to support a finding that an actual or imminent injury exists.” Bayer, 861 F.3d at 865;

see also Bain v. Cal. Teachers Assoc., 891 F.3d 1206, 1213 (9th Cir. 2018) (citing Lujan, 504

U.S. at 564) (“The assertion that [plaintiff] could conceivably return to her old job, without more,

is precisely the type of speculative ‘some day’ intention the Supreme Court has rejected as

insufficient to confer [Article III jurisdiction].”). Plaintiffs’ vague intentions to attend as-yet

undefined future protests in Portland, “without any description of concrete plans . . . do not

support a finding of the ‘actual or imminent’ injury” Article III requires. Lujan, 504 U.S. at 564.

        The basic question in determining mootness is whether there is a present controversy as

to which “effective relief can be granted.” Feldman, 518 F.3d at 642 (quotation marks omitted).

When asked at oral argument, Plaintiffs could not articulate to this Court what such relief would

look like today. To the extent Plaintiffs intend to challenge Federal law enforcement’s general

riot-control procedures at locations, and arising from circumstances wholly distinct from last

summer’s racial justice protests surrounding the Mark O. Hatfield U.S. Courthouse, they have no

basis for such relief based on the Complaint before this Court. Moreover, this Court could never

issue an injunction so patently broad. See Stormans, Inc. v. Selecky, 586 F.3d 1109, 1140 (9th

Cir. 2009) (an injunction must be “tailored to remedy the specific harm alleged.” (internal



PAGE 21 – OPINION AND ORDER
        Case 3:20-cv-01193-IM         Document 88       Filed 05/15/21      Page 22 of 24




quotation marks omitted)); E. & J. Gallo Winery v. Gallo Cattle Co., 967 F.2d 1280, 1297 (9th

Cir. 1992) (“An overbroad injunction is an abuse of discretion.”). Plaintiffs cannot rely on the

general assumption that protests of some kind will continue to occur in Portland to save their

own claims from mootness.

       1. The “Voluntary Cessation” and “Capable of Repetition, Yet Evading Review”
          Exceptions to Mootness Do Not Apply

       Plaintiffs’ legal arguments are premised entirely upon the assumption that the voluntary

cessation exception to mootness applies to this case. It is true that “a defendant cannot

automatically moot a case simply by ending its unlawful conduct once sued” and such a

defendant “bears the formidable burden of showing that it is absolutely clear the allegedly

wrongful behavior could not reasonably be expected to recur.” Pierce v. Ducey, 965 F.3d 1085,

1090 (9th Cir. 2020) (quoting Already, LLC, 568 U.S. at 91) (internal quotation marks omitted).

“Otherwise, a defendant could engage in unlawful conduct, stop when sued to have the case

declared moot, then pick up where he left off, repeating this cycle until he achieves all his

unlawful ends.” Already, LLC, 568 U.S. at 91.

       That doctrine, however, does not apply here. The changed circumstances mooting

Plaintiffs’ claims were entirely out of Federal Defendants’ control. President Trump and Acting

Secretary Chad Wolf—the source of the alleged policy causing Plaintiffs’ risk of future harm—

no longer hold office. This is not a case where wrongdoers are free to resume their activities once

an action is dismissed. See Pierce, 965 F.3d at 1090. Indeed, the alleged wrongdoers no longer

hold any authority over Federal Defendants.13


       13
          Plaintiffs’ undercut their own argument by framing the mootness question under the
voluntary cessation exception and simultaneously asserting that Federal Defendants continue to
target them. See ECF 77 at 4 (“Plaintiffs believe that they continue to be targeted by police and
federal officers despite the election of a new president because the policies and practices of
officers on the ground in Portland haven’t changed.”) (emphasis added). The voluntary cessation
PAGE 22 – OPINION AND ORDER
         Case 3:20-cv-01193-IM         Document 88        Filed 05/15/21      Page 23 of 24




        Plaintiffs also contend that even if their claims have been mooted, the harms perpetrated

by Federal Defendants fall under the “capable of repetition, yet evading review” exception to

mootness. ECF 77 at 12–13. This exception applies where two criteria are met: “(1) the

challenged action is in its duration too short to be fully litigated prior to cessation or expiration,

and (2) there is a reasonable expectation that the same complaining party will be subject to the

same action again.” Fed. Election Comm’n v. Wis. Right to Life, Inc., 551 U.S. 449, 462 (2007)

(internal quotation marks and citation omitted). The exception applies only in “extraordinary

cases.” W. Coast Seafood Processors Ass’n v. Nat. Res. Def. Council, 643 F.3d 701, 704 (9th Cir.

2011) (internal quotation marks and citation omitted).

        This exception does not apply here because Federal Defendants’ alleged unlawful

conduct does not “evade review” as currently framed by Plaintiffs. Controversies that are not of

“inherently limited duration” do not create “exceptional situations” justifying the rule’s

application, because, even if a particular controversy evades review, there is no risk that future

repetitions of the controversy will necessarily evade review as well. Protectmarriage.com-Yes on

8 v. Bowen, 752 F.3d 827, 837 (9th Cir. 2014). As the Ninth Circuit has explained, “[t]he

exception was designed to apply to situations where the type of injury involved inherently

precludes judicial review, not to situations where . . . [review is precluded as a] practical matter.”

Id. (quoting Matter of Bunker Ltd. Partnership, 820 F.2d 308, 311 (9th Cir. 1987)) (alterations in

original).




exception to mootness, by definition, is premised upon the notion that a defendant’s unlawful
conduct has ceased—at least temporarily so. See Pierce, 965 F.3d at 1090; see also Center for
Biological Diversity v. Lohn, 511 F.3d 960, 965 (9th Cir. 2007) (holding the voluntary cessation
doctrine did not apply where defendant did not cease applying the challenged policy but rather
continued to apply it according to the legal standard imposed by a lower court).

PAGE 23 – OPINION AND ORDER
          Case 3:20-cv-01193-IM         Document 88        Filed 05/15/21     Page 24 of 24




          This Court cannot discern why the alleged unlawful federal policies and practices relating

to racial justice protests in Portland—which are themselves allegedly recurring and ongoing—

constitutes a controversy of “inherently” limited duration sufficient to invoke the exception. See

id. at 836 (The “exception is concerned not with particular lawsuits, but with classes of cases

that, absent an exception, would always evade judicial review.”). Indeed, Plaintiffs instead argue

that Federal Defendants’ challenged conduct has not ceased or expired, but is merely at a low

ebb because Plaintiffs’ protests have waned with the seasons. ECF 77 at 13. Because Federal

Defendants’ challenged conduct is not “inherently limited in duration” nor “likely always to

become moot before federal litigation is completed” the exception cannot apply. Lohn, 511 F.3d

at 965.

          Plaintiffs’ claims for equitable relief against Federal Defendants are moot. Accordingly,

this Court lacks jurisdiction to consider their merits. Steel Co. v. Citizens for a Better Env’t, 523

U.S. 83, 93–94 (1998).

                                            CONCLUSION

          For the foregoing reasons, Plaintiffs’ claims for equitable relief against Federal

Defendants must be dismissed. Plaintiffs’ alleged harms occurred in the past and are not

reasonably expected to recur. Plaintiffs still have a remedy in damages should they succeed on

their Bivens claims.



          IT IS SO ORDERED.

          DATED this 15th day of May, 2021.

                                                        /s/ Karin J. Immergut
                                                        Karin J. Immergut
                                                        United States District Judge



PAGE 24 – OPINION AND ORDER
